Case 1:20-cv-06805-RMB-MJS Document 79 Filed 08/16/21 Page 1 of 14 PageID: 1211




                                                                [Dkt. Nos. 50, 55, 57, 58, 59]

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE


 SOLID ROCK BAPTIST CHURCH; BIBLE BAPTIST
 CHURCH OF CLEMENTON; ANDREW REESE; CHARLES
 CLARK, JR.; and CHARLES CLARK III,

 Plaintiffs,                                                             Civ. No. 20-6805
                                                                           (RMB/MJS)

                v.                                                           OPINION

 PHILIP D. MURPHY, Governor of the State of New Jersey;
 GURBIR S. GREWAL, Attorney General of the State of New
 Jersey; PATRICK J. CALLAHAN, Superintendent of State Police
 and State Director of Emergency Management; JILL S. MAYER,
 Camden County Prosecutor for Clementon Borough; THOMAS J.
 WEAVER, Mayor of Clementon Borough; CHARLES GROVER,
 Chief of Clementon Borough Police Department; RICK MILLER,
 Mayor of Berlin Borough; MILLARD WILKSON, Chief of Berlin
 Borough Police Department; RICHARD A. DE MICHELE,
 Prosecutor for Berlin Borough; CHERYL R. HENDLER
 COHEN, Prosecutor for Clementon Borough,

 Defendants.



 RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:


         Plaintiffs Solid Rock Baptist Church of West Berlin, New Jersey, and Bible Baptist

 Church of Clementon, New Jersey, along with their respective pastors, move for

 reconsideration of this Court’s Order [Dkt. No. 32] denying their Emergency Motion for a

 Preliminary Injunction. [Dkt. No. 12]. Additionally, Defendants move to dismiss the

 Amended Complaint [Dkt. No. 33], arguing that the claims are moot and that the Court

 should abstain from addressing Plaintiffs’ ongoing prosecution in state court. [Dkt. Nos. 55,
Case 1:20-cv-06805-RMB-MJS Document 79 Filed 08/16/21 Page 2 of 14 PageID: 1212




 57, 58, 59]. As the legal principles for these pending motions are both identical and

 dispositive, the Court will address these matters in one opinion. For the reasons set forth

 below, Plaintiffs’ Motion for Reconsideration will be DENIED and Defendants’ Motions to

 Dismiss will be GRANTED.


 I.     Factual Background and Procedural History

           a. Initial Complaint

        Plaintiffs Solid Rock Baptist Church of West Berlin (“Solid Rock”), Bible Baptist

 Church of Clementon (“Bible Baptist”), Solid Rock Pastors, Charles Clark, Jr. and Charles

 Clark III, and Bible Baptist Pastor, Andrew Reese, initiated this matter by filing a complaint

 on June 3, 2020 [Dkt. No. 1] in this Court. Their complaint was filed to challenge

 restrictions imposed by New Jersey Governor Philip D. Murphy in response to the

 worldwide COVID-19 pandemic, and named Governor Murphy, New Jersey Attorney

 General Gurbir S. Grewal, and New Jersey Superintendent of State Police and State

 Director of Emergency Management Colonel Patrick J. Callahan (collectively, the “State”

 or “Defendants”) as Defendants.

        Specifically, Plaintiffs challenged Executive Order (“EO”) No. 107, issued by

 Governor Murphy on March 21, 2020. Governor Murphy’s EO 107 was further clarified by

 Administrative Order (“AO”) No. 2020-4, issued by Colonel Callahan on March 21, 2020,

 which Plaintiffs also challenge. These orders, issued and enacted at the very beginning of

 the COVID-19 pandemic, prohibited individuals from gathering indoors for religious

 worship with more than ten (10) people at a time, regardless of attempted social distancing

 or hygiene protocols by the individuals. Amended Complaint at ¶ 2. Plaintiffs allege that

 EO 107 “disparately and discriminatorily allows so-called “essential” commercial and other

                                               2
Case 1:20-cv-06805-RMB-MJS Document 79 Filed 08/16/21 Page 3 of 14 PageID: 1213




 secular entities” to hold gatherings consisting of more than ten people without limitations or

 scrutiny. Id. Importantly, EO 107 has not been in effect since June 9, 2020, when the Order

 was superseded in its entirety by EO 152, which relaxed gatherings limits and allowed for

 outdoor religious services in unlimited numbers. Motion to Dismiss at page 1, 4. Two

 weeks after filing the initial Complaint, Plaintiffs filed an Emergency Motion for

 Preliminary Injunction in this Court on June 17, 2020, seeking “preliminary and permanent

 injunctive relief to be able to safely assemble for religious worship in their God-given

 buildings.” Motion for Preliminary Injunction at page 2. Defendants Murphy, Grewal, and

 Callahan filed opposition on July 6, 2020, and the Court held oral arguments via Zoom on

 July 28, 2020. [Dkt. No. 24]. Following oral arguments, the Court issued an Order and

 Opinion on August 20, 2020, denying Plaintiffs’ Emergency Motion for Preliminary

 Injunction without prejudice. [Dkt. No. 31, 32]. In its ruling, the Court allowed Plaintiffs

 to “amend their complaint if so desired.” Opinion at page 3. One month after this Court

 issued its Order and Opinion, Plaintiffs filed an Amended Complaint on September 21,

 2020. [Dkt. No. 33].

            b. Amended Complaint and Motion for Reconsideration

        Plaintiffs’ Amended Complaint added both defendants and claims to the litigation.

 In addition to the previously named Defendants Governor Murphy, Attorney General

 Grewal, and Colonel Callahan, Plaintiffs added Acting Camden County Prosecutor for

 Clementon Borough, Jill Mayer; Mayor of Clementon Borough, Thomas J. Weaver; Chief

 of Clementon Borough Police, Charles Grover; Mayor of Berlin Borough, Rick Miller;

 Chief of Berlin Borough Police, Millard Wilkson; Prosecutor for Berlin Borough, Richard

 A. De Michele; and Clementon Borough Prosecutor, Cheryl R. Hendler Cohen as



                                                3
Case 1:20-cv-06805-RMB-MJS Document 79 Filed 08/16/21 Page 4 of 14 PageID: 1214




 defendants. Plaintiffs further allege that Defendants’ orders and actions violated their rights

 to equal protection under the United States Constitution and the New Jersey State

 Constitution, in addition to the alleged violations of free exercise, establishment of religion,

 right to assemble, and the New Jersey State Constitution as argued in the initial Complaint.

 Plaintiffs’ Amended Complaint reiterates their claims against Defendants for both the initial

 enactment of the challenged Executive and Administrative Orders, as well as the

 enforcement and subsequent state prosecution of these orders by the collective Defendants

 against Plaintiffs Solid Rock and Bible Baptist churches and their respective pastors.

        Approximately three months after filing their Amended Complaint, and nearly eight

 months after this Court denied Plaintiffs’ Emergency Motion for Preliminary Injunction,

 Plaintiffs filed a Motion for Reconsideration on December 18, 2020. [Dkt. No. 50]. In this

 motion, Plaintiffs requested that the Court reconsider its denial of Plaintiffs’ Emergency

 Motion and cited a change in controlling case law in support of their argument. Citing

 Roman Catholic Diocese of Brooklyn v. Cuomo, 592 U.S. _________, 2020 WL 6948354 (Nov.

 25, 2020) and Robinson v. Murphy, 592 U.S. _____ (Dec. 15, 2020), Plaintiffs allege that these

 decisions from the Supreme Court of the United States dictate a ruling in their favor.

 Specifically, Plaintiffs allege that these cases illustrate instances where the Supreme Court

 granted injunctive relief to religious institutions against restrictive government orders

 dictating COVID-19 occupancy protocols. Following the filing of Defendants’ Motions to

 Dismiss, Plaintiffs responded in opposition on February 2 and February 16, 2021. [Dkt.

 Nos. 61, 62, 67, 68]. Defendants filed a reply brief on February 23, 2021, and Plaintiffs filed

 a letter on April 14, 2021, advising this Court that the Supreme Court recently issued an

 opinion in Tandon v. Newsom, 593 U.S. _____ (2021). The Court requested supplemental


                                                 4
Case 1:20-cv-06805-RMB-MJS Document 79 Filed 08/16/21 Page 5 of 14 PageID: 1215




 briefing from the parties addressing whether the Tandon decision affects the present case, if

 at all. Defendants argued in their supplemental briefing that the instant matter is unaffected

 by the Tandon decision, as the California case involved state emergency orders that were

 currently still in effect, as opposed to New Jersey EO 107 that was rescinded more than a

 year ago. [Dkt. No. 76]. Plaintiffs argue otherwise, claiming that Tandon not only

 mandates a strict scrutiny analysis of government restrictions involving religious matters by

 lower courts, but also alleging that the matter is not moot as New Jersey “has repeatedly,

 without warning, restricted or expanded limits on gatherings.” Supplemental Brief, ¶ 1.

            c. Solid Rock

        As discussed in this Court’s August 20, 2020, Opinion, Plaintiff Solid Rock Baptist

 Church of West Berlin (“Solid Rock”) has been operating since 1981 in Berlin, New Jersey,

 and its constituents gather regularly for in-person religious services. Amended Complaint at

 ¶¶ 56-60. The church sanctuary can seat up to 1,000 people, and the church is co-pastored

 by Plaintiff Charles Clark, Jr. and his son, Plaintiff Charles Clark, III. Id. ¶¶ 58, 59, 63. In

 the Amended Complaint, Plaintiffs trumpet the “ecclesiastical importance” of church

 attendance, and their belief that “physical assembly in one place on the Lord’s day,

 for mid-week services, revivals, and other special religious worship meetings is an essential

 part of their worship and that failure to assemble is a sin in violation of God’s commands as

 they interpret the Holy Bible.” Id. ¶¶ 60-61. Despite their strong belief in the necessity of in-

 person religious services, Solid Rock complied with Governor Murphy’s orders from March

 23, 2020, until May 24, 2020, and did not hold any indoor worship services, instead offering

 livestreamed services online. Id. ¶ 64.




                                                 5
Case 1:20-cv-06805-RMB-MJS Document 79 Filed 08/16/21 Page 6 of 14 PageID: 1216




        Pastor Clark notified Governor Murphy by letter on May 15, 2020, that Solid Rock

 intended to resume indoor worship services on May 24, 2020, and that his constituents “will

 be safe, sanitized, and use social distancing.” Id. ¶ 65-66. Pastor Clark also requested that

 the Governor declare churches to be “essential” businesses. Id. Three days later, on May

 18, 2020, counsel for Solid Rock wrote to Governor Murphy’s office to express their

 constitutional concerns regarding the restrictions imposed by EO 107 and to inform the

 Governor that the church intended to resume indoor services on May 24, 2020. Id. ¶ 66.

 Though the Governor’s office did not respond to either letter, Plaintiffs allege that Camden

 County public safety officers unlawfully installed cameras outside the church on May 23,

 2020. Id. ¶ 68.

        Solid Rock held two religious worship services indoors with more than ten people in

 the sanctuary on Sunday, May 24, 2020. Amend. Compl. ¶ 67. Although the church

 normally accommodates up to 1,000 people, Plaintiffs permitted no more than 250 people in

 the sanctuary to comply with social distancing requirements. Id. Attendees had their

 temperature checked with touchless thermometers and those constituents with a

 temperature above 100.4° were not permitted to enter the church. Id. Reservations were

 required to attend the services, and individuals and their families sat at least 6-feet apart and

 wore masks. Id.

        The very next day, on May 25, 2020, Lt. Michael Scheer of the Berlin Borough

 Police Department issued criminal complaints to both Pastor Clark, Jr. and Pastor Clark,

 III, charging them with “opening Solid Rock Church [sic.] on 5/24/20 @ 10 am [and

 5:30pm] facilitating a gathering over 10 people in violation of EO 107. Id. ¶ 69.

 Additionally, Plaintiffs allege that Defendant Jill S. Mayer, in her role as Acting Camden


                                                 6
Case 1:20-cv-06805-RMB-MJS Document 79 Filed 08/16/21 Page 7 of 14 PageID: 1217




 County Prosecutor, instructed Defendants Miller, Wilkinson, and de Michelle not to

 entertain plea negotiations with Pastors Clark, Jr., and Clark III regarding the prosecution

 of said complaints in Clementon Municipal Court. Id. ¶ 71. These charges are still pending,

 and Solid Rock, Pastor Clark, Jr., and Pastor Clark, III contend that Governor Murphy’s

 Order prohibits “Solid Rock members to continue to assemble as commanded by the Lord

 in His Word, the Holy Bible.” Id. ¶ 72.

            d. Bible Baptist

        Since 1886, Plaintiff Bible Baptist has been in operation in Clementon, New Jersey,

 offering in-person religious services to its constituents on a regular basis multiple times per

 week. Amend. Compl. ¶¶ 38-39. Since 2014, the congregation is pastored by Plaintiff

 Andrew Reese and normally holds services for seventy (70) people at its weekly assemblies.

 ¶¶ 40, 44. Like fellow plaintiff Solid Rock, Bible Baptist strongly believes in the importance

 of in-person religious services, and their Amended Complaint states that “Christian

 fellowship is an essential part of their worship and that failure to assemble is a sin in

 violation of God’s commands as they interpret the Holy Bible.” Id. ¶ 41. Despite this belief,

 from March 23, 2020, until May 20, 2020, Bible Baptist offered livestreamed services online,

 instead of traditional indoor church services. Id. ¶ 45. On May 20, 2020, however, while

 EO No. 107 was still in effect, the church held its mid-week worship service in its building

 with more than ten people—all wearing masks— in the sanctuary. Id. ¶ 46. Following this

 service, Clementon Police Chief Charles Grover issued a criminal complaint to Pastor

 Reese, charging him with “opening Bible Baptist Church on May 20, 2020, and facilitating a

 gathering of more than 10 people on the premises of the Church in violation of Executive

 Order 107 in violation of APP. A:9-50.” Id. ¶ 48.


                                                 7
Case 1:20-cv-06805-RMB-MJS Document 79 Filed 08/16/21 Page 8 of 14 PageID: 1218




        Plaintiffs allege that they fully sanitized the sanctuary before holding two religious

 worship services with more than 10 people in the sanctuary on Sunday, May 24, 2020. Id. ¶

 49. Parishioners sanitized the sanctuary between the services and all individuals in

 attendance, other than families, sat at least 6-feet apart and wore a mask. Id. It was at these

 services that, Plaintiffs allege, Clementon police officers arrived at the church prior to each

 of the two services. Id. ¶ 50. Though the police officers did not disrupt either service, Chief

 Grover once again swore out a criminal complaint charging Pastor Reese with violating EO

 No. 107. Id. As similarly alleged by Solid Rock, Bible Baptist claims that Defendant Meyer

 instructed other prosecutors and law enforcement officials not to entertain plea negotiations

 with Pastor Reese or Bible Baptist regarding the prosecution of said complaints in

 Clementon Municipal Court. Id. ¶ 51. Pastor Reese and Bible Baptist advise that they will

 continue “to assemble as commanded by the Lord,” and are concerned about the payment

 of fines and possible imprisonment regarding their continued state of worship. Id. ¶ 54.

 II.    Standard of Review

            a. Motion for Reconsideration

        In the District of New Jersey, Local Civil Rule 7.1(i) governs motions for

 reconsideration. Bowers v. Nat'l. Collegiate Athletics Ass'n., 130 F.Supp.2d 610, 612

 (D.N.J.2001). Local Rule 7.1(i) creates a procedure by which a court may reconsider its

 decision “upon a showing that dispositive factual matters or controlling decisions of law

 were overlooked by the court in reaching its prior decision.” Agostino v. Quest Diagnostics

 Inc., Civ. No. 04–4362, 2010 WL 5392688 at *5 (D.N.J. Dec. 22, 2010) (citing Bryan v. Shah,

 351 F.Supp.2d 295, 297 (D.N.J.2005); Bowers, 130 F.Supp.2d at 612). The “purpose of a

 motion for reconsideration is to correct manifest errors of law or fact or to present newly


                                                 8
Case 1:20-cv-06805-RMB-MJS Document 79 Filed 08/16/21 Page 9 of 14 PageID: 1219




 discovered evidence.” Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir.1985) (internal

 citation omitted). Reconsideration is to be granted only sparingly. United States v. Jones, 158

 F.R.D. 309, 314 (D.N.J.1994). Such motions “may not be used to relitigate old matters, or

 to raise arguments or present evidence that could have been raised prior to the entry of

 judgment.” NL Indus., Inc. v. Commercial Union Ins. Co., 935 F.Supp. 513, 515–16

 (D.N.J.1996) (internal citation omitted). Third Circuit jurisprudence dictates that a Rule

 7.1(i) motion may be granted only if: (1) there has been an intervening change in the

 controlling law; (2) evidence not available when the Court issued the subject order has

 become available; or (3) it is necessary to correct a clear error of law or fact to prevent

 manifest injustice. Max's Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir.1999) (citing

 North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir.1995)); Agostino,

 2010 WL 5392688 at *5.

            b. Mootness

        A case traditionally becomes moot when a dispute no longer presents a live case or

 controversy, or the parties lack a cognizable interest in the outcome of the matter. See

 County of Morris v. Nationalist Movement, 273 F.3d 527, 533 (3d Cir. 2001); Prysock v. U.S.

 Parole Comm’n, No. 08-5116 (JBS), 2010 U.S. Dist. LEXIS 44286, at *6 (D.N.J. May 6,

 2010). Important to note, a defendant’s voluntarily cessation of the alleged wrongful

 behavior “does not moot a case or controversy unless ‘subsequent events ma[ke] it

 absolutely clear that the allegedly wrongful behavior could not reasonably be expected to

 recur . . ..’” Parents Involved in Cmty. Sch. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 719 (2007)

 (quoting Friends of Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000).).

 “[T]he central question of all mootness problems is whether changes in circumstances that


                                                   9
Case 1:20-cv-06805-RMB-MJS Document 79 Filed 08/16/21 Page 10 of 14 PageID: 1220




  prevailed at the beginning of the litigation have forestalled any occasion for meaningful

  relief.” Jersey Cent. Power & Light Co. v. N.J., 772 F.2d 35, 39 (3d Cir. 1985).

  III.   Discussion

             a. Plaintiffs’ claims are moot

         Plaintiff’s Amended Complaint argues that EO 107 and its enforcement prevents

  parishioners from attending constitutionally protected religious services and subjects

  Plaintiffs to ongoing penalties via the State’s prosecution. Additionally, Plaintiffs raise a

  claim of selective enforcement, alleging that EO 107 subjected Plaintiffs to “unequal

  treatment relative to similarly situated non-religious groups and individuals who also

  exercised First Amendment rights guaranteed under The United States Constitution.”

  Amend. Compl. ¶¶ 98-99. Plaintiffs claim that Defendants’ malfeasance is ongoing, and

  that their actions “have infringed upon and continue to infringe upon” Plaintiffs’

  constitutional rights. Id.

         Defendants argue, in their multiple motions to dismiss, that Plaintiffs claims are

  moot, as “EO 152 expressly superseded that rule [EO 107] in favor of more relaxed

  gatherings limits.” Motion at page 4. They also argue that EO 153, enacted on June 9,

  2020, fully rescinded the general stay-at-home order issued by the State at the onset of the

  pandemic. Id. Defendants argue, as Plaintiffs’ claims are allegedly moot, that the Court

  should deny Plaintiffs’ Motion for Reconsideration, and dismiss the Amended Complaint.

  Furthermore, Defendants argue that the District Court should abstain from adjudicating

  Plaintiffs’ claims regarding pending state prosecutions for their alleged violations of EO 107,

  as “[t]he request to have this court interfere with those proceedings must be denied, because




                                                  10
Case 1:20-cv-06805-RMB-MJS Document 79 Filed 08/16/21 Page 11 of 14 PageID: 1221




  black letter rules of abstention require the issues to be litigated in state court instead.” Id. at

  page 18.

         In opposition, Plaintiffs propose that their claims should go forward and not be

  dismissed as moot, as Defendants have allegedly failed to show that the State’s purportedly

  wrongly action will not reoccur. [Dkt. No. 67 at page 7]. “Recent federal courts reviewing

  the fluid ebb and tide of COVID-19 executive orders across the nation have had no difficulty

  in deciding that, although the order may come and go, they may also come again,”

  Plaintiffs argue. Id. at page 9. Plaintiffs seek both declaratory and injunctive relief in their

  Amended Complaint, enjoining Defendants from enforcing the challenged Orders and

  declaring that the Orders are, on their face and as applied, unconstitutional. Amend.

  Compl. ¶ 103.

         First, it is true that the contested EO 107 was rescinded by several of Governor

  Murphy’s additional orders. See Motion to Dismiss, page 5. “[S]ince June 9 [2020] the

  State has continually declined to impose any new gatherings cap on outdoor religious

  services—allowing them to proceed in unlimited numbers.” Thus, there can be no dispute

  that the alleged unlawful conduct—EO 107— has been terminated by Defendants. See

  Behar v. Murphy, No. 20-5206, 2020 WL 6375707 (D.N.J. Oct. 30, 2020), citing Black United

  Fund of N.J., Inc. v. Kean, 763 F.2d 156, 160 (3d Cir. 1985) (“[t]he raison d’etre for the

  injunction no longer exists.”)

         Second, the Court is unconvinced by Plaintiffs’ argument that the State’s allegedly

  unlawful conduct could occur again. “This criterion has been interpreted to require more

  than speculation that a challenged activity will be resumed.” Thompson v. United States Dep’t

  of Labor, 813 F.2d 48, 51 (3d Cir. 1987) (citing Preiser v. Newkirk, 422 U.S. 395, 403 (1975)).


                                                  11
Case 1:20-cv-06805-RMB-MJS Document 79 Filed 08/16/21 Page 12 of 14 PageID: 1222




  In response to the ongoing COVID-19 pandemic, Governor Murphy has issued numerous

  executive orders addressing occupancy limits and restrictions. While these orders certainly

  have changed over the course of the pandemic, they reflect the shifting nature of the

  coronavirus and its effect on society, as opposed to having been enacted in response to

  Plaintiffs’ ongoing litigation. Plaintiffs present no evidence to suggest that the State will

  again enact measures restricting religious worship but worry about the possibility of the

  State’s future response. Plaintiffs’ concerns are worthy of consideration. As the Honorable

  Judge Kent A. Jordan recently noted in a similar case, “[t]he Plaintiffs insist that this case is

  not moot because the orders at issue are indeed capable of repetition yet evading review, but

  we have only their speculation that the same kind of heavily restrictive orders will be issued

  once more. Given the recent, wide-spread reporting that the Delta variant of the COVID-19

  virus is causing increased concern among many public health authorities, the Plaintiffs’

  position ought not be rejected out of hand, and it has not been.” Butler County v. Governor of

  Pennsylvania, No. 20-2936, at *1 (Jordan, J., concurring) (3rd Cir. August 11, 2021). This

  Court also appreciates Plaintiffs’ position in the instant matter, but nevertheless finds that

  the harm Plaintiffs claim in not being able to serve their congregation has been ameliorated

  by the recission of EO 107. Moreover, given the precedent set by recent Supreme Court

  decisions on pandemic-related restrictions, the “law no longer provides [the State] a

  mechanism” to “repeat the alleged harm.” Rendell v. Rumsfeld, 484 F.3d 236, 242 (3d Cir.

  2007). Thus, if the State enacts new restrictions in response to COVID-19 that Plaintiffs

  believe are violative of their rights, Plaintiffs are not without recourse. New claims could

  always be filed, and the Court will hear those claims, if appropriate, in due course.




                                                 12
Case 1:20-cv-06805-RMB-MJS Document 79 Filed 08/16/21 Page 13 of 14 PageID: 1223




  Accordingly, the Court finds that Plaintiffs’ claims are moot, and will therefore deny the

  Motion for Reconsideration and grant the Motions to Dismiss.

             b. The Court will abstain under Younger

         Plaintiffs also argue that this Court need not abstain from hearing this case under

  Younger as the matter falls within one of the permitted exceptions as developed by the

  Supreme Court. Described in W.K. by W.K. v. N.J. Div. of Developmental Disabilities,

  exceptions to Younger abstention apply in circumstances where : (1) the “state proceeding is

  motivated by a desire to harass or is conducted in bad faith,” Huffman, 420 U.S. at 611; (2)

  the “challenged provision is flagrantly and patently violative of express constitutional

  prohibitions,” Moore v. Sims, 442 U.S. 415, 423, 60 L.Ed. 2d 994, 99 S. Ct. 2371 (1979); or

  (3) there is “an extraordinarily pressing need for immediate equitable relief.” Kugler v.

  Helfant, 421 U.S. 117, 124-25, 44 L. Ed. 2d 15, 95 S. Ct. 1524 (1975). W.K. by W.K., 974 F.

  Supp. 791, 796 (D.N.J. 1997). Any one of these exceptions, independently, are sufficient

  for a district court to evade abstention under Younger. See Kugler v. Helfant, 421 U.S. 117,

  124, 95 S. Ct. 1524, 1530, 44 L. Ed. 2d 15 (1975) (explaining that the Younger Court ‘left

  room for federal equitable intervention’ when there is a showing of bad faith or harassment

  by state officials, when the state law is flagrantly violative of constitutional prohibitions, or

  where other ‘extraordinary circumstances’ exist and can be show.) Plaintiffs allege that the

  Governor’s contested Orders flagrantly violated their constitutional rights under the First

  and Fourteenth Amendments, and that the state prosecutor’s refusal to entertain plea

  negotiations constitutes bad faith. [Dkt. No. 67 at page 15]. Although Plaintiffs’ allegations

  are troubling—particularly that Plaintiffs, unlike others, were “targeted” by the setting up of

  cameras and the alleged prosecutor’s directive not to entertain any plea discussions typically


                                                  13
Case 1:20-cv-06805-RMB-MJS Document 79 Filed 08/16/21 Page 14 of 14 PageID: 1224




  afforded to other defendants—the Court is nonetheless disinclined to involve itself in

  pending state court litigation. In this instance, it is clear that the ongoing state criminal

  prosecutions fall within the confines of Younger abstention and should be resolved in the

  jurisdiction in which they emanated—the state courts. The ongoing state proceedings (1)

  “are judicial in nature”; (2) “implicate important state interests”; and (3) “afford an

  adequate opportunity to raise federal claims.” Schall v. Joyce, 885 F.2d 101, 106 (3d Cir.

  1989) (citing, e.g., Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432

  (1982)). Troubling as the alleged facts are, the Court finds that Plaintiffs are able to raise

  their claims of selective enforcement and bad faith as presented in the Amended Complaint

  in the state court proceeding. Moreover, in light of the recent Supreme Court rulings,

  Plaintiffs may raise the unconstitutionality of EO 107, the order they have already been

  charged with violating, in the state court proceeding as well. For these reasons, the Court

  will abstain under Younger.

     IV.      Conclusion

           For the reasons set forth above, the Court finds that Plaintiffs’ claims are moot.

  Accordingly, Plaintiffs’ Motion for Reconsideration is DENIED and Defendants’ Motions

  to Dismiss are GRANTED. The Court will abstain from addressing Plaintiffs’ pending

  state court proceedings.


  Date: 8/16/2021                                      /s/ Renée Marie Bumb
                                                       HON. RENÉE MARIE BUMB
                                                       UNITED STATES DISTRICT JUDGE




                                                  14
